With great deference, I am constrained to non-concur in the opinion of the majority. It is true that in Tennessee and generally, the rule is held to be that where both drawer and drawee of a check reside in the same town where the drawee bank is located, the check must be presented before closing hours of the second day. But this time limitation rule is not absolute. It is consistent with, and to be construed in connection with, the basic rule of due or reasonable diligence, and with the general exception that "delay is excusable when it is caused by circumstances beyond the control of the holder and not imputable to his default, misconduct or negligence." 91 A.L.R., note, p. 1188; Commercial Inv. Trust v. Lundgren-Wittensten Co.,173 Minn. 83, 216 N.W. 531, 56 A.L.R., 492; Russell v. Buxton,181 Minn. 104, 231 N.W. 789. Or, as said in Springfield v.Green, 7 Baxt., 301, "It is incumbent on the creditor to show that he demanded the payment of the check in a reasonable time, and that payment was refused; or he must show a valid excuse for failing to make presentment in proper time;" this "proper time" being, under our holdings, two days.
That the two-day period is not absolute is fairly deducible from the fact that our negotiable statute quite significantly fails to provide for it; but, to the contrary, expressly leaves the question of "reasonable time" for determination on "the facts of the particular case." *Page 333 
I think that the sufficiency of the excuse for delay, beyond the prima facie proper time two-day period, which is the determinative issue, is to be tested by the circumstances controlling the holder of the check; whether or not, under the circumstances, default, misconduct, or negligence, afterreceiving the check, is imputable to the holder. I can find none here.
Not at the request of the Express messenger, or local agent, with quite commonly recognized limited authority to endorse the corporate name (2 C.J., p. 636, citing Jackson v. Bank,92 Tenn. 154, 20 S.W. 802, 18 L.R.A., 663, 36 Am. St. Rep., 81), but at the election of the Mills, for its convenience, and contrary to the custom of these parties, this check was issued, and made payable, not to the messenger, or to any resident agent, but to the order of the corporation, with headquarters in Atlanta. Now this the Mills elected to do, instead of making it payable to a local agent, the driver, or to bearer, or to cash, which would have conformed the method of payment more closely and naturally to the usual practice between the parties. If the Mills had followed this latter course, no loss would have occurred,certainly none to the Mills. I have referred to the Mills having elected or chosen to draw the check as it did do. The Mills cashier testified that the Express driver, Mr. Hampton, presented the bill and "I just told him I didn't have that much cash on hand, and I would have to give him a check, and that is all there was to it." Mr. Hampton says he suggested that the check be made payable to Mr. Dale, a local agent of the Express Company, but conceding that he is mistaken about this, or that the cashier did not so understand him, it is quite apparent that the Express Company's representative was in no degree *Page 334 
responsible for the fact that the check was made payable to the corporation, necessitating its transmission to Atlanta. Now looking directly to the conduct of the holder, wherein does negligent delay appear — unless it was negligence for the Express driver, or messenger, to accept this check so payable?
From that moment the holder did all that could reasonably have been done to make prompt collection, in view of the form in which the Mills had elected to draw its check. It was put in the speediest course of collection available or practicable. This seems to be conceded.
As I understand the view of the majority opinion, the finding of negligence is predicated on the failure of the Express Company to maintain a bank depository in Knoxville, or to vest authority in a local representative to indorse the name of the corporation on checks and collect the same from a local bank drawee.
I think this exacts too much of the Express Company, and involves a denial to it of the exercise of a discretion belonging to it in the management of its corporate affairs. Particularly is this so when financial conditions existing at that time are considered. It is a matter of common knowledge that banks were closing and failing all over the country in January, 1933, and that Knoxville was a special sufferer in this regard. Surely this company was not required, in the exercise of reasonable diligence and for the accommodation of its local customers, whose obligations were payable in cash, and made by check only for their convenience, to run the risk of maintaining an account in a Knoxville bank; nor, it seems to me, of vesting in some minor local representative authority to indorse the corporate name on checks if made so payable, contrary to the general rule. *Page 335 
I find nothing in our Tennessee cases requiring such a holding. The substance of these cases, in harmony with the decisions generally, is that the holder has two days, without necessity of making excuse or explanation, in which to present the check to the drawee bank in the same town where taken; but if presentation is not made until after two days, the burden then is upon the holder to "show a valid excuse for failing to make presentment in proper time," that is, in the two days generally recognized as the proper time.
I think this case may be distinguished from Lowell Co-op.Bank v. Sheridan, 284 Mass. 594, 188 N.E. 636, 91 A.L.R., 1176, particularly in this, that there the drawer payee and drawee were all in the same town, while here the drawee was, in the sense controlling endorsement and collection, in a different town, to-wit, Atlanta, and the drawer elected to make the check so payable.
I am influenced by another consideration. We have here a finding in favor of the Express Company by the trial judge sitting without a jury, affirmed by the Court of Appeals. Unless it is to be said that, as a matter of law, the loss falls on the Express Company because of its failure to present the check within two days, thus treating this period as an absolute limit in law, then the case turns on a question of fact, that is, whether reasonable diligence was shown by the holder. I understand the rule to be that where either (1) the evidence is in conflict as to the facts, or (2) reasonable minds might differ as to the effect of the undisputed facts upon the issue (here the matter of the exercise of diligence), the question is for the jury, or, in a non-jury case, for *Page 336 
the judge, subject to review on the question only of material evidence to sustain. In this view, we have a finding by the trial judge concurred in by the Court of Appeals on the determinative fact. *Page 337